Citation Nr: 1502940	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-32 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected residuals of lumbar spine fusion.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected residuals of lumbar spine fusion.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the course of the appeal, the claims file was permanently transferred to the RO in Detroit, Michigan which now has jurisdiction over the claims on appeal.

In a February 2014 decision, the Board remanded the issues on appeal for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Virtual VA electronic claims file contains additional documents pertinent to the present appeal, including the December 2013 congressional inquiry and March 2014 VA examination reports and medical opinions.  There are no documents in the Veterans Benefits Management System (VBMS) file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to obtain identified VA treatment records and an addendum opinion.

First, remand is required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, VA medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  

In the August 2010 rating decision, it was stated that VA treatment records from Saginaw dated from October 1996 to May 2010 were electronically reviewed.  Most recently, in the April 2014 Supplemental Statement of the Case (SSOC), it was stated that the evidence of record includes VA treatment records from VA Medical Centers (VAMCs) in Ann Arbor and Saginaw dated from October 1996 to March 2014.  After review of the record, the Board finds that VA treatment records dated from October 1966 to March 2014 have not been associated with the electronic or paper claims file.  Therefore, these identified records must be retrieved and associated with the other evidence already on file for the Board to review.  

Second, remand is required to obtain an addendum opinion regarding the aggravation prong of the secondary service connection claim.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Additionally, an opinion must address the relevant evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the 2014 addendum opinion did not provide any supporting explanation or discussion regarding the negative opinion regarding the cervical spine claim.  Furthermore, that opinion did not address whether the Veteran's altered or antalgic gait could have aggravated the right ankle or cervical spine disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include from the VAMCs in Ann Arbor and Saginaw dated from October 1996 to March 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, obtain and addendum opinion from any qualified examiner.  The paper and electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected lumbar spine disability, to include any altered gain, aggravated the right ankle or cervical spine disorders.  

3.  Review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


